DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination filed on December 2, 2021.  Claims 1, 2, 4, and 6 are currently amended and claims 1, 2, 4, and 6 remain pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, lines 17-21recite, with emphasis added, “integrating, via an interface, development functionalities to supply the Cloud application with functionalities, wherein the functionalities comprise rationalizing of the data processing system....” It is unclear, whether the three instances of “functionalities” are the same or different.  Furthermore, there is the development functionalities, wherein the development functionalities comprise rationalizing 
	Claim 1 also recites on lines 6, 12-13, and 16 respectively, “a plurality of Cloud infrastructures of the Cloud application,” “modeled independently of Cloud infrastructures of Cloud Providers,” and “the Cloud infrastructures.” It is unclear whether “the Cloud infrastructures” refers to line 6 or lines 12-13, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted line 16 as reciting – the Cloud infrastructures of Cloud providers.”
	
	With respect to claim 2, being dependent upon claim 1, claim 2 inherits thee deficiencies identified above. Furthermore, claim recites “performing testing of the development functionalities supplying the Cloud application with functionalities.”  Similar to claim 1 above, it is unclear what “functionalities” refers to, which renders the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- performing testing of the development functionalities supplying the Cloud application with the development functionalities --.

	With respect to claim 4, lines 13-17 of claim 1 recite, with emphasis added, “integrating, via an interface, development functionalities providing the Cloud application with functionalities, wherein the functionalities comprise rationalization of the data processing the development functionalities, wherein the development functionalities comprise rationalization 
	Claim 1 also recites on lines 4, 9-10, and 12 respectively, “one or more Cloud infrastructures,” “modeled independently of Cloud infrastructures of Cloud Providers,” and “the Cloud infrastructures.” It is unclear whether “the Cloud infrastructures” refers to line 4 or lines 9-10, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted line 12 as reciting – the Cloud infrastructures of Cloud providers.”

	With respect to claim 6, lines 14-18 of claim 1 recite, with emphasis added, “integrating, via an interface, development functionalities providing the Cloud application with functionalities, wherein the functionalities comprise rationalization of the data processing system....” It is unclear, whether the three instances of “functionalities” are the same or different.  Furthermore, there is no previous recitation of “data processing system” and it is not clear what this refers to, which renders the scope of the claim indefinite. For purposes of compact prosecution only, Examiner has interpreted claim 1 as reciting -- integrating, via an interface, development functionalities providing the Cloud application with the development functionalities, wherein the development functionalities comprise rationalization 
of Cloud providers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al., “Winery – A Modeling Tool for TOSCA-Based Cloud Applications” (hereinafter Kopp) in view of Binz et al. “TOSCA: Portable Automated Deployment and Management of Cloud Applications” (hereinafter Binz) and Binz et al. “Portable Cloud Services Using TOSCA” (hereinafter Binz’) .

With respect to claim 1, Kopp discloses A collaborative platform for managing a life cycle of a Cloud application, the collaborative platform comprising (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery [collaborative platform], which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”): 
executable instructions stored in a memory; and a data processor that performs processing the executable instructions (Id.) (Examiner notes that Winery necessarily executes instructions on a data processor of some type to perform the claimed functionality.) including:
providing to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.);
receiving via the collaborative environment a definition, in a form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in a form of code 1.), wherein 	
[the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to languages and API specific to the Cloud infrastructures;]  
integrating, via an interface, development functionalities to supply the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, ,
[wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports]. 
Kopp does not appear to explicitly disclose the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so that the whole application is portable, which makes it easier to migrate between cloud vendors and avoid vendor lock-in, as suggested by Binz (see pp. 20-21, section 22.4.3).
Although Kopp in view of Binz does not appear to disclose wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.  

With respect to claim 4, Kopp discloses A method for managing at a collaborative platform a life cycle of a Cloud application (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”), the method comprising:
providing to users a collaborative environment for development, managing the life cycle and deployment of the Cloud application over one or more Cloud infrastructures (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also 703, Having the topology ready, the next step is to model management plans.);
receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application and its architecture, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-2.),
[wherein the plurality of requirements of the Cloud application and its architecture in terms of infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the Cloud infrastructures;] 
integrating, via an interface, development functionalities providing the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, development functionalities providing the Cloud application with functionalities].”),
[wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and .
Kopp does not appear to explicitly disclose wherein the plurality of requirements of the Cloud application and its architecture in terms of infrastructure are modeled independently of Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).

Although Kopp in view of Binz does not appear to disclose wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management plans manually — for example, to back up or upgrade the service. Finally, when the cloud service consumer decides to get rid of the service or the subscription expires, the service instance terminates, and all the resources go back into the resource pool [dates of expiration for the middleware supports]; see also, p. 81, left column, The cloud management platform aggregates all the required resources from the common resource pools, for example infrastructure components, and automatically deploys, installs, and configures the service’s necessary pieces.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.  

With respect to claim 6, Kopp discloses A non-transient computer program product stored on a memory media (e.g., e.g., Figs. 1-3 and associated text, e.g., Abstract, Winery is a tool offering an HTML5-based environment for graph-based modeling of application topologies and defining reusable component and relationship types.), configured for implementation within a data processing unit and including instructions for: 
providing by a collaborative platform to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of a Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.); 
receiving, by the collaborative platform via the collaborative environment, a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application, in terms of Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in the form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application 3.), 
[wherein the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure is modeled independently of Cloud infrastructures of Cloud providers the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the Cloud infrastructures;]
 integrating, via an interface, development functionalities providing the Cloud application with functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system , 
[wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports].
Kopp does not appear to explicitly disclose wherein the plurality of requirements of the Cloud application and its architecture in terms of Cloud infrastructure is modeled independently of Cloud infrastructures of Cloud providers the modeling comprises an abstraction of relationships linking the deployment and the life cycle of the Cloud application to languages and application programming interface (API) specific to the Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so that the whole application is portable, which makes it easier to migrate between cloud vendors and avoid vendor lock-in, as suggested by Binz (see pp. 20-21, section 22.4.3).
Although Kopp in view of Binz does not appear to disclose wherein the functionalities comprise rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management plans manually — for example, to back up or upgrade the service. Finally, when the cloud service consumer decides to get rid of the service or the subscription expires, the service instance terminates, and all the resources go back into the resource pool [dates of expiration for the middleware supports]; see also, p. 81, left column, The cloud management platform aggregates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Binz and Binz’, and further in view of Hosono et al., “Fast Development Platforms and Methods for Cloud Applications” (hereinafter Hosono).

With respect to claim 2, Kopp in view of Binz and Binz’ does not appear to explicitly disclose performing testing of the development functionalities supplying the Cloud application with functionalities. However, this is taught in analogous art, Hosono (e.g., Figs. 1 and 6 along with associated text, e.g., p. 99, right column, Step. 3 Prototyping Application, The goal of this step is to implement and build the application, and then test its functionalities. .... Therefore, the implementers execute the application locally, and test all the functionalities using this simulation environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Hosono because it can “shorten the delivery time of cloud applications,” as suggested by Hosono (see p. 101, left column, last paragraph).

Conclusion
Specifically, Antonescu et al. “Dynamic Topology Orchestration for Distributed Cloud-Based Applications” teaches dynamic application topology orchestration, where the mapping and configuration of distributed, interconnected, interdependent application services and infrastructure resources are dynamically adjusted, according to guarantees in Service Level Agreements and operational constraints.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192
                                                                                                                                                                                                                                                                                                                                                                                                      /S. Sough/SPE, Art Unit 2192


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        2 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        3 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.